Citation Nr: 1453707	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher evaluation for right shoulder status post rotator cuff surgery with degenerative joint disease with scar currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1995 to July 1995, from February 2002 to September 2002, and from December 2003 to April 2004.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction is currently with the RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout the appeal, right shoulder status post rotator cuff surgery with degenerative joint disease with scar has manifested with motion limited to shoulder level, when taking into account functional limitation due to factors such as pain, weakness, fatigability, and incoordination; but without recurrent dislocation or a marked deformity of the scapulohumeral joint; or ankylosis of the scapulohumeral articulation.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no higher, for right shoulder status post rotator cuff surgery with degenerative joint disease with scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A June 2011 letter satisfied the duty to notify provisions with respect to the claim for an increased rating.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in September 2010 and October 2012; the record does not reflect that these examinations are inadequate for rating purposes.  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Analysis

The Veteran is currently in receipt of a 10 percent disability evaluation for his right shoulder disability.  He contends that he is entitled to a higher rating.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

There are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected shoulder disorders under 38 C.F.R. § 4.71a.  These include the following: DC 5200 (for ankylosis of the scapulohumeral articulation); DC 5201 (limitation of motion in the arm); DC 5202 (for rating other impairment of the humerus, involving malunion, recurrent dislocation, fibrous union, non-union, or loss of head); DC 5203 (for rating impairment of the clavicle or scapula). 

Specifically under DC 5201, a minimum 20 percent evaluation is assigned for limitation of major arm motion at shoulder level.  When there is limitation of motion midway between the side and shoulder level (between 45 and 90 degrees) a 30 percent rating is warranted for major arm limitation of motion.  The maximum evaluation for major arm limitation of motion is 40 percent and is assigned for arm motion limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.

The normal range of motion of the arm and shoulder is 180 degrees of forward flexion, with 90 degrees being shoulder level.  180 degrees of abduction is normal, and normal external rotation and internal rotation are both 90 degrees.  38 C.F.R. § 4.71a, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Historically, the Veteran suffered a right shoulder injury in 2005 during an in-service helicopter landing.  He underwent a glenohumeral chondroplasty and an arthroscopic distal clavicle resection in September 2006.  Since then, VA and private medical records show the Veteran has complained of pain, limited movement, and functional impairment of his right shoulder.  

Medical records dated in March 2010 show the Veteran was able to lift both arms above his head.  In April 2010, he underwent a right shoulder arthroscopic Bankart repair.  The clinical notes from that surgery reflect that the Veteran reported a grinding sensation in his shoulder, as well as a sensation that his shoulder felt loose.  He indicated that he could not throw, perform arm curls, or team rope.  

Physical therapy records dated in May 2010 include range of motion assessments.  The Veteran reported that he experienced pain throughout the ranges of motion and pain was at its highest at the end range of motion.  The average active range of motion (after four repetitions) included flexion to 86 degrees, abduction to 84 degrees, external rotation to 31.75 degrees, and internal rotation to 20.75 degrees.  The average passive range of motion included flexion to 85.75 degrees, abduction to 91 degrees, external rotation to 36 degrees, and internal rotation to 25.75 degrees.  The treating clinician attributed the restricted ranges of motion to soft tissue and capsular tightness associated with the recent surgery.  

A report of a military evaluation board (MEB) assessment in August 2010 provides a detailed summary of the Veteran's shoulder history.  The MEB report reflects that the clinical findings from an MRI and a CT arthrogram in March 2010 were consistent with the Veteran having anterior capsular instability of a Bankart Lesion.  The MEB report reflects that since the Veteran's right shoulder arthroscopic Bankart repair in April 2010, he felt as though his condition had worsened.  He described increased pain, less range of motion, and less function than before.  On post-operative evaluation in August 2010, the Veteran was unable to perform abduction above his shoulder or extend above his shoulder.  He also stated that because of his inability to extend his shoulder he was unable to reach the upper cabinets in his kitchen without climbing up.  He also reported significant dependence on his left upper extremity.  On objective examination, the average active range of motion consisted of flexion to 33 degrees, abduction to 83 degrees, external rotation to 20 degrees, and internal rotation to 28 degrees.  The average passive range of motion consisted of flexion to 40 degrees, abduction to 93 degrees, external rotation to 15 degrees, and internal rotation to 25 degrees.  Pain was noted as the reason for the limited motion.

The MEB report show the Veteran was referred to a military physical evaluation board (PEB) based on the August 2010 evaluation and the reported functional impact of his right shoulder on his activities.  The PEB subsequently determined that the Veteran was physically unfit and he was given a permanent disability retirement.

At a VA examination in September 2010, the Veteran reported chronic right shoulder pain, weakness, and stiffness.  He denied instability, incoordination, dislocation/subluxation, or locking episodes.  Flare-ups occurred every 2 to 3 weeks, but did not prevent activities of daily living.  Objectively, the shoulder was tender.  Range of motion included flexion to 140 degrees, abduction to 130 degrees, external rotation to 75 degrees, and internal rotation to 50 degrees.  All ranges of motion included pain.  After repetitive use, range of motion was not additionally limited by lack of endurance or incoordination, pain, weakness, or fatigue.  Ankylosis was not present.  X-rays showed degenerative changes, but no acute bony abnormalities.  The Veteran was currently employed and had lost 8 weeks in the last 12-month period due to convalescence following shoulder surgery.  The diagnosis was status post shoulder surgery, reported as Bankart repair with residual scar, decreased range of motion and mild degenerative changes.  The examiner noted that the Veteran was only 5 months post-operation; his range of motion and condition were expected to improve one to two years post-operatively.

Four post-reconstructive surgical scars were also present during the VA examination.  The first scar measured 1.2 centimeters (cm) by 7.5 cm and was located on the lower aspect, anterior right shoulder.  The second scar measured 0.2 cm by 1.0 cm and was located on the superior aspect, anterior right shoulder.  The third scar measured 0.2 cm by 3.0 cm and was located on the superior aspect, posterior right shoulder.  These scars were not painful and had no signs of skin breakdown.  They were superficial and without edema, inflammation, keloid formation or other disabling effect.  The examiner noted that all of the scars were mildly hyperpigmented as would be expected with relatively new surgical scarring.  

The examiner also indicated that the 2010 surgical scars overlaid the 2006 surgical scars, except for one.  That 2006 scar measured 2.7 centimeters (cm) by 0.2 cm.  There was no deformity or color differentiation.  The examiner's diagnosis was status post right shoulder separation, reported as Bankart repair, with residual scar.

Subsequent VA treatment records show continued complaints of shoulder pain, stiffness, and limited function.  A VA treatment note in November 2010 revealed that the Veteran was lifting weights, although he did not lift above his shoulder level.  Treatment notes dated in January 2012 reflect that the Veteran felt as though his symptoms had gradually worsened since the 2010 surgery.  On evaluation in April 2012, the Veteran was observed to have full range of motion with respect to forward flexion and abduction.  His external rotation was limited to 50 degrees and internal rotation was to the lower lumbar spine.  Some pain was present.

At a VA examination in October 2012, the Veteran reported chronic pain and aching in the shoulder.  Objectively, range of motion included flexion to 110 degrees, with pain from 90 degrees.  Abduction was to 120 degrees, without painful motion.  External rotation was to 20 degrees with pain, and internal rotation was to 10 degrees without pain.  After repetitive use, range of motion was not additionally limited by lack of endurance or incoordination, pain, weakness, or fatigue.  Ankylosis was not present and there was no history of recurrent dislocation of the scapulohumeral joint.  The examiner noted functional impairment was present due to less movement than normal.  X-rays showed degenerative changes, but no acute bony abnormalities.  There was no scapular or clavicular impairment.  The examiner stated that the Veteran's shoulder disability impacted his ability to work in that it would limit heavy physically demanding occupations which require repetitive overhead lifting.  The examiner indicated that the Veteran's post-surgical scars were not painful or unstable, and the total area was not greater than 30 square cm.

Based on the evidence and resolving all doubt in the Veteran's favor, a higher evaluation based on limited motion and functional impairment is warranted in this case.  As indicated, the minimal compensable rating of 20 percent is assigned for limitation of arm motion at the shoulder level.  Here, at the VA examination in October 2012, the Veteran's right shoulder forward flexion was to no greater than 90 degrees (when considering the point at which pain began).  Thus, with consideration of functional impairment, this finding reflects limited shoulder motion that is sufficient for a 20 percent rating under DC 5201.   

In assigning the 20 percent rating for the entire appeal period, the Board notes that the Veteran's chronic right shoulder disability has resulted in functional loss, i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance."  See 38 C.F.R. § 4.40; see also Mitchell, 25 Vet. App. at 38.  DeLuca v. Brown, 8 Vet. App. at 205-06.  Here, given the Veteran's limited motion, chronic pain, weakness, and stiffness that impairs his ability to perform physical tasks and requires reliance on the non-dominant arm, the overall evidence supports an evaluation of 20 percent.

An even higher rating based on limitation of motion is not warranted.  A 30 percent rating requires limitation of motion midway between the side and shoulder level (i.e., between 45 and 90 degrees).  

The Board acknowledges that the post-surgical records dated in May 2010 show right arm motion was limited to midway between the side and shoulder level, with flexion to 86 degrees and abduction to 84 degrees.  There was even less range of motion in August 2010, with flexion to 33 (active) and 40 (passive) degrees.  Nonetheless, the Board finds that these ranges of motion are not indicative of the Veteran's 'typical' range of motion and do not warrant a 30 percent rating.  Specifically, the May 2010 physical therapy note indicated that the Veteran's limited motion was directly attributed to his recent surgery in March 2010.  Also, the September 2010 VA examiner indicated that the Veteran was only 5 months post-operative and that his range of motion was expected to improve.  As predicted, the Veteran's ranges of motion at the September 2010 and October 2012 VA examinations did show some improvement over the May 2010 and August 2010 findings.  Therefore, the Board has not assigned a higher rating based on the May 2010 and August 2010 post-operative range of motion findings.

There are no other relevant ranges of motion findings in the available clinical notes and VA examination reports to support the assignment of a 30 percent or higher rating.

The Board has considered other Diagnostic Codes to determine whether the Veteran could potentially receive higher ratings.  However, the cumulative evidence throughout the appeal demonstrates that the Veteran does not have ankylosis of the shoulder, which makes the rating code for ankylosis of the scapulohumeral articulation (DC 5200) inapplicable.  The clinical notes and VA examination reports also fail to show evidence of any impairment of the humerus including loss of the humeral head, or any false flail joint or nonunion, or fibrous union of the humerus, which makes the rating code for humerus impairment (DC 5202) inapplicable.  Therefore, these codes do not provide a basis for a higher evaluation.  

The Board has also considered the right shoulder scars in the evaluation of the service-connected shoulder disability.  There is no evidence, however, that any of the right shoulder scars are painful/tender, unstable, deep and nonlinear, cover an area of 144 square inches or more, or limit function of the right shoulder in any way.  As such, separate, compensable ratings for the residual scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).  

In conclusion, a 20 percent evaluation, and no higher, is warranted for right shoulder status post rotator cuff surgery with degenerative joint disease with scar.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran's service-connected right shoulder disability is productive of pain, limited motion, weakness and some functional impairment.  These manifestations are all contemplated in the criteria set forth for rating shoulder disabilities, specifically diagnostic codes 5200 through 5203 which address ankylosis, limitation of motion, recurrent dislocation/subluxation, and other forms of impairment of the humerus, scapula, and clavicle.  

Further, although these schedular criteria provide for evaluations higher than 20 percent, the Veteran's right shoulder disability has not manifested with the symptoms required to achieve such higher ratings - such as ankylosis of the scapulohumeral articulation (See DC 5200) or a recurrent dislocation of the humerus (See DC 5202).  For these reasons, the Veteran's disability picture (e.g. his disability level and right shoulder symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 20 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  As the Veteran has been continuously employed throughout the period of the appeal and there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

A 20 percent rating, but no higher, for right shoulder status post rotator cuff surgery with degenerative joint disease with scar is granted.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


